NO. 07-09-0052-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                   APRIL 20, 2009

                        ______________________________


                  IN THE ESTATE OF MARJORY DYE, DECEASED

                      _________________________________

               FROM THE COUNTY COURT OF LUBBOCK COUNTY;

             NO. 2000-782,841; HONORABLE PAULA LANEHART, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


       Pending before this Court is Appellant Brian Murphy-Dye’s Motion to Dismiss

Appeal. By the motion, Murphy-Dye represents that he no longer wishes to pursue this

appeal. Without passing on the merits of the case, the motion is granted and the appeal

is dismissed. Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal at the request of

Murphy-Dye, no motion for rehearing will be entertained and our mandate will issue

forthwith.
      Our disposition of this appeal renders moot Appellee’s Steve Payton’s Opposed

Motion to Dismiss.




                                            Patrick A. Pirtle
                                                Justice




                                        2